Verna Kay v. Commissioner.Kay v. CommissionerDocket No. 5888-64.United States Tax CourtT.C. Memo 1966-241; 1966 Tax Ct. Memo LEXIS 43; 25 T.C.M. (CCH) 1238; T.C.M. (RIA) 66241; October 27, 1966*43  Held: That petitioner has failed to show that she is entitled to a dependency exemption on account of support furnished her father.  Verna Kay, pro se.  Donald J. Forman, and William J. Gerard, for the respondent.  ATKINSMemorandum Findings of Fact and Opinion ATKINS, Judge: The respondent determined an income tax deficiency in the amount of $395 for the taxable year 1963. The only issue is whether the petitioner is entitled to a dependency exemption for her father. Findings of Fact Some of the facts have been stipulated and the stipulations are incorporated herein by this reference. The petitioner, a resident*44  of Chicago, Illinois, filed her Federal income tax return for the taxable year 1963 with the district director of internal revenue, Chicago, Illinois. During the entire year in question the petitioner lived in Illinois. Her father lived in California and was unemployed. During such year the petitioner, pursuant to his request for assistance, sent her father an amount of about $400 to pay real estate taxes on a house in which he owned an interest and in which he resided. She later learned that he had not paid the taxes. During such year she also sent him an amount of about $200 for household and other expenses. During the latter part of such year the petitioner's father commenced to receive an old age pension of $100 per month. The pension payments received by him in the taxable year 1963 amounted to about $500, which he contributed toward his own support. For a while during such year the petitioner's father received income from a roomer at his house. In her return for the taxable year 1963 the petitioner claimed a dependency exemption for her father. In the notice of deficiency the respondent disallowed such exemption. Opinion Section 151 of the Internal Revenue Code*45  of 19541 allows as a deduction an exemption in the amount of $600 for each dependent whose gross income during the applicable year is less than $600. Under section 152 of the Code 2 the term "dependent" includes the father of the taxpayer. The burden of proof is upon the petitioner to show each element necessary to the allowance of the deduction, including the amount of gross income of the claimed dependent, the total amount expended for his support, and the amount which she furnished.  Bernard C. Rivers, 33 T.C. 935">33 T.C. 935. *46  We must conclude that the petitioner has failed to establish that she is entitled to the claimed deduction. In the first place we cannot find from the evidence that the petitioner's father had gross income during the taxable year 1963 in an amount less than $600. The petitioner testified that she did not know whether her father had any source of income other than his pension and rental of a room. Furthermore, while we have found that the petitioner furnished her father about $600 during the taxable year, we cannot determine whether this constituted over one-half of his total support. The petitioner was unable to show the total amount expended for his support for the year. In determining the total amount paid for his support there would have to be taken into consideration the amount which he expended for his own support, 3 including the fair rental value of the house in which he owned an interest and which he occupied. See Mildred Bartsch, 41 T.C. 883">41 T.C. 883; and section 1.152-1(a)(2)(i) of the Income Tax Regulations. From the evidence we cannot find such fair rental value or the total amount which he otherwise contributed toward his own support. Under*47  the circumstances we must approve the respondent's disallowance of the claimed deduction. Decision will be entered for the respondent.  Footnotes1. Section 151 states in part: (a) Allowance of Deductions. - In the case of an individual, the exemptions provided by this section shall be allowed as deductions in computing taxable income. * * *(e) Additional Exemption for Dependents. - (1) In general. - An exemption of $600 for each dependent (as defined in section 152) - (A) whose gross income for the calendar year in which the taxable year of the taxpayer begins is less than $600 * * *. ↩2. Section 152 provides in part: (a) General Definition. - For purposes of this subtitle, the term "dependent" means any of the following individuals over half of whose support, for the calendar year in which the taxable year of the taxpayer begins, was received from the taxpayer * * *: * * *(4) The father or mother of the taxpayer * * *.↩3. There is some indication in the record that the petitioner's father may have received some Social Security benefits. Any amounts so received which were expended for his support must be taken into consideration in determining the total amount of support which he provided, even though such amounts are not includable in gross income. See section 1.152-1(a)(2)(ii) of the Income Tax Regulations.↩